As filed with the Securities and Exchange Commission on September 9, 2010 Registration No.333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PHOTRONICS, INC. (Exact name of registrant as specified in its charter) CONNECTICUT 06-0854886 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15 Secor Road Brookfield, CT 06804 (Address of Principal Executive Offices) PHOTRONICS, INC. 2007 Long Term Equity Incentive Plan, as amended. (Full title of the Plan) Richelle E. Burr Vice President, General Counsel and Secretary PHOTRONICS, INC. 15 Secor Road Brookfield, CT 06804 (Name and address of agent for service) (203) 775-9000 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨
